19-12346-shl          Doc 58       Filed 09/06/19       Entered 09/06/19 17:20:14                  Main Document
                                                       Pg 1 of 27


William F. Gray, Jr.
Alison D. Bauer
FOLEY HOAG LLP
1301 Avenue of the Americas
25th Floor
New York, New York 10019
Tel: (646) 927-5500
Fax: (646) 927-5599

Meredith S. Parkinson
FOLEY HOAG LLP
155 Seaport Boulevard
Boston, Massachusetts 02210
Tel: (617) 832-1000
Fax: (617) 832-7000

Attorneys for Jeffrey Lew Liddle
and Proposed Attorneys for Liddle & Robinson, L.L.P.,
each a Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      :      Chapter 11
                                                           :
LIDDLE & ROBINSON, L.L.P.,1                                :      Case No. 19-12346 (SHL)
                                                           :
                           Debtor                          :      (Jointly Administered with Case No. 19-
---------------------------------------------------------- x      10747)


 NOTICE OF HEARING ON APPLICATION OF LIDDLE & ROBINSON, LLP FOR
ENTRY OF AN ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION OF
THE BENEFIT PRACTICE AS BENEFITS CONSULTANT TO LIDDLE & ROBINSON,
        LLP EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

           PLEASE TAKE NOTICE that a hearing on the annexed Application of Liddle &

Robinson, L.L.P., as debtor and debtor in possession (the “Debtor”) in the above-captioned chapter

11 case, for entry of an Order Authorizing the Employment and Retention of The Benefit Practice

as Benefits Consultant to Liddle & Robinson, L.L.P. Nunc Pro Tunc to the Petition Date (the


1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.



B5038053.1
19-12346-shl    Doc 58     Filed 09/06/19    Entered 09/06/19 17:20:14         Main Document
                                            Pg 2 of 27


“Application”), will be held before the Honorable Sean H. Lane, United States Bankruptcy Judge,

in Room 701 of the United States Bankruptcy Court for the Southern District of New York (the

“Bankruptcy Court”), One Bowling Green, New York, New York 10004, on September 19, 2019

at 10:00 a.m. (Eastern Time), or as soon thereafter as counsel may be heard.

        PLEASE TAKE FURTHER NOTICE that any responses or objections to the

Application (the “Objections”) must be in writing, shall conform to the Federal Rules of

Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern District of New York, and

shall be filed with the Bankruptcy Court and served upon and received by Foley Hoag LLP,

proposed attorneys for Debtors, at their offices located at 1301 Avenue of the Americas, New

York, New York 10019, so as to be received no later than September 12, 2019 at 4:00 p.m. (Eastern

Time) (the “Objection Deadline”).




B5038053.1
19-12346-shl     Doc 58    Filed 09/06/19    Entered 09/06/19 17:20:14         Main Document
                                            Pg 3 of 27


        PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

with respect to the Application, the Debtors may, on or after the Objection Deadline, submit to the

Bankruptcy Court an order substantially in the form of the proposed order annexed to the

Application, which order may be entered with no further notice or opportunity to be heard.



 Dated: September 6, 2019                              Respectfully submitted,
        New York, New York                             FOLEY HOAG LLP

                                                       By: /s/ William F. Gray, Jr.
                                                       William F. Gray, Jr.
                                                       Alison D. Bauer
                                                       1301 Avenue of the Americas
                                                       25th Floor
                                                       New York, New York 10019
                                                       Tel: (646) 927-5500
                                                       Fax: (646) 927-5599

                                                       Meredith S. Parkinson
                                                       155 Seaport Boulevard
                                                       Boston, Massachusetts 02210
                                                       Tel: (617) 832-1000
                                                       Fax: (617) 832-7000

                                                       Proposed Attorneys for the Debtor and
                                                       Debtor in Possession




B5038053.1
19-12346-shl          Doc 58       Filed 09/06/19 Entered 09/06/19 17:20:14 Main Document
                                                Pg 4 of 27
                                        Hearing: September 19, 2019 at 10:00 a.m. (Eastern Time)
                               Objection Deadline: September 12, 2019 at 4:00 p.m. (Eastern Time)

William F. Gray, Jr.
Alison D. Bauer
FOLEY HOAG LLP
1301 Avenue of the Americas
25th Floor
New York, New York 10019
Tel: (646) 927-5500
Fax: (646) 927-5599

Meredith S. Parkinson
FOLEY HOAG LLP
155 Seaport Boulevard
Boston, Massachusetts 02210
Tel: (617) 832-1000
Fax: (617) 832-7000

Attorneys for Jeffrey Lew Liddle
and Proposed Attorneys for Liddle & Robinson, L.L.P.,
each a Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      :      Chapter 11
                                                           :
                                        1
LIDDLE & ROBINSON, L.L.P.,                                 :      Case No. 19-12346 (SHL)
                                                           :
                           Debtor                          :      (Jointly Administered with Case No. 19-
---------------------------------------------------------- x      10747)


        APPLICATION OF LIDDLE & ROBINSON, LLP FOR ENTRY OF
  AN ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION OF THE
BENEFIT PRACTICE AS BENEFITS CONSULTANT TO LIDDLE & ROBINSON, LLP
           EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

           Liddle & Robinson, LLP (the “Debtor”) respectfully states the following in support of this

application (this “Application”):




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.
19-12346-shl            Doc 58   Filed 09/06/19    Entered 09/06/19 17:20:14       Main Document
                                                  Pg 5 of 27


                                            Relief Requested

         The Debtor seeks entry of an order (the “Order”), substantially in the form attached

hereto as Exhibit A, (a) authorizing the Debtor’s employment and retention of The Benefit

Practice (“TBP”), effective nunc pro tunc to the date of commencement of the Debtor’s chapter

11 case (the “Petition Date”) as benefits consultant in accordance with the terms and conditions

set forth in that certain engagement letter dated August 16, 2019 by and among the Debtor and

TBP (the “Engagement Letter”), a copy of which is attached hereto as Exhibit B. In support of

this Application, the Debtor respectfully submits the declaration of Daniel Crevani (the “Crevani

Declaration”), attached hereto as Exhibit C and incorporated herein by reference, and

respectfully states as follows:

                                        Jurisdiction and Venue

         1.        The United States Bankruptcy Court for the Southern District of New York (the

“Bankruptcy Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

the Amended Standing Order of Reference from the United States District Court for the Southern

District of New York, dated January 31, 2012. The Debtor confirms its consent, pursuant to

rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry

of a final order by the Bankruptcy Court in connection with this Application to the extent that it

is later determined that the Bankruptcy Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

         2.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.        The bases for the relief requested herein are sections 327(a), 328(a), 330, and 331

of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and rules 2014-1, and 2016-1 of

the Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”).

40593-0001 27438407.4
19-12346-shl            Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14              Main Document
                                                   Pg 6 of 27


                                                 Background

         4.        On the Petition Date, the Debtor commenced with this Court a voluntary case

under chapter 11 of the Bankruptcy Code. The Debtor continues to operate its business as debtor

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee,

examiner, or statutory committee of creditors has been appointed in this chapter 11 case.

         5.        Information regarding the Debtor’s business, finances, and the circumstances

leading to the commencement of these chapter 11 cases is set forth in the Affidavit of Jeffrey L.

Liddle Under Bankruptcy Rule 1007-2 (the “First Day Declaration”), sworn to and filed with the

Court on the Petition Date.2

                                             Retention of TBP

         6.        The Debtor has selected TBP as a benefits consultant due to TBP’s extensive

experience advising on profit sharing plan issues, including as a consultant to professional

service firms such as the Debtor’s.

         7.        TBP is a full-service independent retirement consulting firm that assists clients

with pension benefit plan creation and implementation. TBP has assisted the Debtor with work

related to its profit sharing plan since 2008 and is familiar with the Debtor’s business.

         8.        The Debtor is familiar with the professional standing and reputation of TBP and

has selected TBP as its benefits consultant with respect to the profit sharing plan, in part, because

TBP can provide the Debtor with the necessary services as detailed in the Engagement Letter.

The Debtor believes TBP is well-qualified and able to assist with administration of the Debtor’s

profit sharing plan efficient and timely manner. Moreover, TBP’s work with respect to the profit

sharing plan is a necessary step that must be completed before the Debtor’s tax accountant,


2
    Capitalized terms not otherwise herein defined shall have the meanings ascribed to such terms in the First Day
    Declaration.


40593-0001 27438407.4
19-12346-shl            Doc 58   Filed 09/06/19    Entered 09/06/19 17:20:14       Main Document
                                                  Pg 7 of 27


Richard Lynne, can complete its work on the Debtor’s tax returns. Thus, the Debtor submits that

the employment and retention of TBP as its benefits consultant is in the best interests of the

Debtor, its creditors, and all parties in interest.

                                            Scope of Services

         9.        Subject to further order of the Bankruptcy Court, and consistent with the

Engagement Letter, the Debtor requests the employment and retention of TBP to render the

following services (the “Services”):

         a.        Collecting census data and asset statements and confirmation of employer
                   objectives;

         b.        Annual compliance, valuation and government reporting with respect to the profit
                   sharing plan for 2017, 2018, and 2019;

         c.        Coordination of late form filing for 2017;

         d.        Assistance with termination resolution for the profit sharing plan; and

         e.        Attention to distribution paperwork and tracking.

         10.       Daniel Crevani will have primary responsibility for providing the Services to the

Debtor in this bankruptcy case. The Debtor submits that the Services to be performed by TBP

are not duplicative of the Services being performed by EisnerAmper LLP, the accountant

retained by the Debtor and the Debtor’s managing partner in his jointly administered individual

case. EisnerAmper is acting in the capacity of a financial advisor in the chapter 11 cases,

including by monitoring of the activities of the Debtor’s business, preparing monthly operating

reports, budgets, and projections, and assisting with the preparation of schedules of assets and

liabilities and statements of financial affairs. TBP, by contrast, is narrowly focused on the

administration of the Debtor’s profit sharing plan, a task that must be completed for the Debtor’s

tax accountant to prepare the Debtor’s federal tax returns.




40593-0001 27438407.4
19-12346-shl            Doc 58   Filed 09/06/19    Entered 09/06/19 17:20:14       Main Document
                                                  Pg 8 of 27


                                      Professional Compensation

         11.       The Debtor understands that TBP intends to apply to the Bankruptcy Court for the

allowance of compensation for professional services rendered and reimbursement of expenses

incurred in accordance with the applicable provisions of the Bankruptcy Code, the Bankruptcy

Rules, the Local Rules, and any orders of the Bankruptcy Court.

         12.       Subject to approval by the Bankruptcy Court, and as more fully set forth in the

Engagement Letter, TBP and the Debtor have negotiated fees for the Services to be performed

which will be paid by the Debtor upon approval of this Bankruptcy Court. The fees for the

Services total $34,000. TBP was paid in advance for its work on July 12, 2019. TBC will apply

for allowance of this amount by a final fee application filed with the Bankruptcy Court.

         13.       TBP intends to follow the requirements of the Bankruptcy Code, the Bankruptcy

Rules, Local Rule 2016-1, and the U.S. Trustee Guidelines, with regards to professional time

records.

         14.       The Debtor believes that the fees and expenses described above are reasonable,

within the market for similar services, and designed to fairly compensate TBP for its work and to

cover fixed and routine overhead expenses.

                                        TBP’s Disinterestedness

         15.       To the best of the Debtor’s knowledge, information, and belief, other than as set

forth in the Crevani Declaration, TBP: (a) has no connection with the Debtor, its creditors, other

parties in interest, or the attorneys or accountants of any of the foregoing, or the U.S. Trustee or

any person employed by the Office of the U.S. Trustee, (b) does not hold any interest adverse to

the Debtor’s estate; and (c) believes it is a “disinterested person” as defined by section 101(14)

of the Bankruptcy Code, as required by section 327(a) of the Bankruptcy Code.




40593-0001 27438407.4
19-12346-shl            Doc 58   Filed 09/06/19    Entered 09/06/19 17:20:14        Main Document
                                                  Pg 9 of 27


         16.       Accordingly, the Debtor believes that TBP is “disinterested” as such term is

defined in section 101(14) of the Bankruptcy Code.

         17.       In addition, as set forth in the Crevani Declaration, if any new material facts or

relationships are discovered or arise, TBP will provide the Bankruptcy Court with a

supplemental declaration.

                                             Basis for Relief

II.      The Debtor Should be Permitted to Retain and Employ TBP on the Terms in the
         Engagement Letter Pursuant to Sections 327 and 328(a) of the Bankruptcy Code

         18.       Section 327(a) of the Bankruptcy Code authorizes a debtor in possession to

employ professionals that “do not hold or represent an interest adverse to the estate, and that are

disinterested persons.” 11 U.S.C. § 327(a). As discussed above, TBP satisfies the

disinterestedness standard of section 327(a). The Debtor submits that the retention of TBP under

the terms described herein is appropriate under section 328(a) of the Bankruptcy Code.

         19.       Section 328(a) of the Bankruptcy Code authorizes the employment of a

professional person “on any reasonable terms and conditions of employment, including on a

retainer . . .” 11 U.S.C. § 328(a). Section 328 permits the compensation of professionals on more

flexible terms that reflect the nature of their services and market conditions. As the United States

Court of Appeals for the Fifth Circuit has recognized:

         Prior to 1978 the most able professionals were often unwilling to work for
         bankruptcy estates where their compensation would be subject to the uncertainties
         of what a judge thought the work was worth after it had been done. That uncertainty
         continues under the present §330 of the Bankruptcy Code, which provides that the
         court award to professional consultants “reasonable compensation” based on
         relevant factors of time and comparable costs, etc. Under present §328 the
         professional may avoid that uncertainty by obtaining court approval of
         compensation agreed to with the trustee (or debtor or committee).

In re National Gypsum Co., 123 F.3d 861, 862 (5th Cir. 1997) (internal citations omitted).




40593-0001 27438407.4
19-12346-shl            Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14     Main Document
                                                  Pg 10 of 27


         20.       Furthermore, under the Bankruptcy Abuse Prevention and Consumer Protection

Act of 2005, certain modifications were made to section 328(a) of the Bankruptcy Code, which

now provides as follows:

         The trustee, or a committee appointed under section 1102 of this title, with the
         court’s approval, may employ or authorize the employment of a professional person
         under section 327 or 1103 of this title, as the case may be, on any reasonable terms
         and conditions of employment, including on a retainer, on an hourly bases, on a
         fixed percentage fee basis, or on a contingent fee basis.

11 U.S.C. § 328(a). Section 328(a) of the Bankruptcy Code, as amended, makes clear that debtors

may retain, subject to bankruptcy court approval, professionals on a fixed fee basis. Additionally,

as indicated above, notwithstanding their retention pursuant to section 328(a) of the Bankruptcy

Code, TBP intends to submit applications for payment of compensation in this chapter 11 case.

         21.       The Bankruptcy Court’s approval of the Debtor’s retention of TBP in accordance

with the terms and conditions of the Engagement Letter is warranted. As discussed above and in

the Crevani Declaration, TBP satisfies the disinterestedness standard in section 327(a) of the

Bankruptcy Code and retention of TBP pursuant to section 328(a) of the Bankruptcy Code is

appropriate in these circumstances. Further, TBP is familiar with the Debtor’s business as TBP

has been providing services to the Debtor for eleven years. The Debtor believes that TBP is well

qualified to provide the Services to the Debtor in a cost-effective, efficient, and timely manner.

Lastly, the Services are a necessary prerequisite to the Debtor’s tax accountant preparing and

filing the Debtor’s federal tax returns.

         22.       The Debtor, therefore, submits that the terms and conditions of TBP’s retention as

described herein, including the proposed compensation terms, are reasonable and in keeping with

the terms and conditions typical for engagements of this size and character. Given the

complexity of the work that must be completed, it is reasonable for the Debtor to seek to employ

and retain TBP to serve on the terms and conditions set forth herein.

40593-0001 27438407.4
19-12346-shl            Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14      Main Document
                                                  Pg 11 of 27




III.     Employment and Retention of TBP Should be Effective Nunc Pro Tunc to the
         Petition Date

         23.       The Debtor also believes that employment of TBP effective nunc pro tunc to the

Petition Date is warranted under the circumstances of these chapter 11 cases. TBP has provided,

and will continue to provide, valuable services to the Debtor. The employment and retention of

TBP is a sound exercise of the Debtor’s business judgment. The Debtor believes that TBP will

provide services that benefit the Debtor’s estate and creditors. In light of the foregoing, the

Debtor believes that retention of TBP and its professionals is appropriate and in the best interests

of the Debtor and its estate and creditors.

                                           No Prior Request

         24.       No prior request for the relief sought herein has been made by the Debtor to this

or any other court.

         WHEREFORE, the Debtor respectfully requests that the Bankruptcy Court (a) enter the

Order, substantially in the form attached hereto as Exhibit A, granting the relief requested herein

and (b) grant such other and further relief as is just and proper.




40593-0001 27438407.4
19-12346-shl            Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14    Main Document
                                                  Pg 12 of 27


Dated: New York, New York
       September 6, 2019

                                                               FOLEY HOAG LLP

                                                               By: /s/ William F. Gray, Jr.

                                                               William F. Gray, Jr.
                                                               Alison D. Bauer
                                                               1301 Avenue of the Americas
                                                               25th Floor
                                                               New York, New York 10019
                                                               Tel: (646) 927-5500
                                                               Fax: (646) 927-5599

                                                               Meredith S. Parkinson
                                                               155 Seaport Boulevard
                                                               Boston, Massachusetts 02210
                                                               Tel: (617) 832-1000
                                                               Fax: (617) 832-7000


                                                               Proposed Attorneys for the Debtor
                                                               and Debtor in Possession




40593-0001 27438407.4
19-12346-shl            Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                                  Pg 13 of 27


                                             EXHIBIT A

                                            Proposed Order




40593-0001 27438407.4
19-12346-shl            Doc 58     Filed 09/06/19       Entered 09/06/19 17:20:14                Main Document
                                                      Pg 14 of 27


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      :      Chapter 11
                                                           :
LIDDLE & ROBINSON, L.L.P,1                                 :      Case No. 19-12346 (SHL)
                                                           :
                           Debtor                          :      (Jointly Administered with Case No. 19-
---------------------------------------------------------- x      10747)


          ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION OF
    THE BENEFIT PRACTICE AS BENEFITS CONSULTANT TO DEBTOR EFFECTIVE
                   NUNC PRO TUNC TO THE PETITION DATE

           Upon the application [ECF No. [ ]] (the “Application”)2 of the above-captioned debtor and

debtor in possession (the “Debtor”) for entry of an order (this “Order”) pursuant to sections 327(a)

and 328(a) of title 11 of the United States Code (the “Bankruptcy Code”) authorizing the Debtor

to employ and retain The Benefit Practice (“TBP”) as benefits consultant, as more fully set forth

in the Application; and upon the Declaration of Daniel Crevani in Support of Application for

Order Authorizing Retention and Employment of The Benefit Practice as Benefits Consultant

Effective Nunc Pro Tunc to the Petition Date annexed to the Application as Exhibit C; and the

Bankruptcy Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and

that the Bankruptcy Court may enter a final order consistent with Article III of the United States

Constitution; and the Bankruptcy Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and the Bankruptcy Court having found that venue of this proceeding and the

Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Bankruptcy

Court having found that the relief requested in the Application is in the best interests of the




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.


40593-0001 27438407.4
19-12346-shl            Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14      Main Document
                                                  Pg 15 of 27
                                                    -2-


Debtor’s estate, its creditors, and other parties in interest; and the Bankruptcy Court having found

that the Debtor’s notice of the Application and opportunity for a hearing on the Application were

appropriate and no other notice need be provided; and the Bankruptcy Court having reviewed the

Application; and the Bankruptcy Court having determined that the legal and factual bases set forth

in the Application establish just cause for the relief granted herein; and upon all of the proceedings

had before the Bankruptcy Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

         1.        The Application is granted as set forth herein.

         2.        Pursuant to sections 327(a) and 328(a) of the Bankruptcy Code, the Debtor is

hereby authorized to retain TBP as benefits consultant to the Debtor, nunc pro tunc to the

Petition Date.

         3.        TBP shall file applications and be compensated for the Services and related

expenses in accordance with sections 330 and 331 of the Bankruptcy Code and in accordance

with the Bankruptcy Rules, Local Bankruptcy Rule 2016-1, the Amended Guidelines for Fees

and Disbursements for Professionals in the Southern District of New York, dated January 29,

2013.

         4.        To the extent informed by the Debtor, TBP shall use its best efforts to avoid any

duplication of services provided by any of the Debtor’s other retained professionals in the

chapter 11 case.

         5.        Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

shall be immediately effective and enforceable upon its entry.

         6.        To the extent there is inconsistency between the terms of the Application and this

Order, the terms of this Order shall govern.



40593-0001 27438407.4
19-12346-shl            Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14       Main Document
                                                  Pg 16 of 27
                                                    -3-


         7.        Notice of the Application satisfies the requirements of Bankruptcy Rule 6004(a).

         8.        The Debtor is authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Application.

         9.        The Bankruptcy Court retains jurisdiction with respect to all matters arising from

or related to the implementation, interpretation, and enforcement of this Order.


 Dated: _____________, 2019
        New York, New York
                                                         HONORABLE SEAN H. LANE
                                                         UNITED STATES BANKRUPTCY JUDGE




40593-0001 27438407.4
19-12346-shl            Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                                  Pg 17 of 27
                                                    -4-




                                              EXHIBIT B

                                          Engagement Letter




40593-0001 27438407.4
19-12346-shl   Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                         Pg 18 of 27
19-12346-shl   Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                         Pg 19 of 27
19-12346-shl   Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                         Pg 20 of 27
19-12346-shl   Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                         Pg 21 of 27
19-12346-shl   Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                         Pg 22 of 27
19-12346-shl   Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                         Pg 23 of 27
19-12346-shl            Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                                  Pg 24 of 27


                                             EXHIBIT C

                                     Declaration of Daniel Crevani




40593-0001 27438407.4
19-12346-shl   Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                         Pg 25 of 27
19-12346-shl   Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                         Pg 26 of 27
19-12346-shl   Doc 58   Filed 09/06/19     Entered 09/06/19 17:20:14   Main Document
                                         Pg 27 of 27
